Exhibit 99.1 Copano Energy, L.L.C. News Release Contacts: Carl A. Luna, Senior Vice President and Chief Financial Officer Copano Energy, L.L.C. 713-621-9547 FOR IMMEDIATE RELEASE Jack Lascar / jlascar@drg-e.com Anne Pearson/ apearson@drg-e.com DRG&E / 713-529-6600 COPANO ENERGY TO PRESENT AT THE BANK OF AMERICA/MERRILL LYNCH 2 HOUSTON, November 10, 2009 — Copano Energy, L.L.C. (NASDAQ: CPNO) announced today that Bruce Northcutt, its President and Chief Operating Officer, will speak at the Bank of America/Merrill Lynch 2009 Energy Conference to be held November 17-18, 2009 in New York City. Copano Energy’s presentation will be webcast live on Tuesday, November 17th at 9:45 a.m. Eastern
